DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/IB2017/058123 filed 12/19/2017.

Response to Arguments/Amendments
3.	Regarding the objections to claims 4 and 12 (see section 3 of the Office Action dated 04/14/2022), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied objection, which has been withdrawn. 

4.	Regarding the prior art rejection, the Applicant’s arguments relating to the newly amended claims have been fully considered, and are persuasive. See section 6 below for details. 

REASONS FOR ALLOWANCE
5.	Claims 1 - 20 are allowed.
Reasons For Allowance Over Prior Art
6.	The following is an examiner’s statement of reasons for allowance:
	The independent claims are directed towards the idea of selecting a coordination set among neighboring basebands. Specifically, the independent claims require dynamically selecting a predetermined number of basebands with a small enough RTT to be part of a coordinating set by, when there are more than enough basebands with a small enough RTT, selecting the basebands based on measurement reports while taking into account CoMP and CA utilization. Selecting transmission devices in this way is known in the art (see previously cited Kronestedt, US 20170230131 A1). However, the Applicant correctly notes that Kronestedt discloses this process being performed using the RRHs connected to the basebands, and has now amended the independent claims to require a different network structure in which the source baseband controls a plurality of RRHs at remote locations. This is not found in Kronestedt, and Kronestedt directly teaches away from this (see e.g. paragraph [0031]). The Examiner believes that the cited prior art is the best available, and believes that one of ordinary skill in the art would not have found it obvious to combine with another reference(s) such that the independent claims would be taught. Therefore claims 1 - 20 are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464                 

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464